The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-21, 39, are pending in this application.
Claims 2-3, 22-38, 40-45, are deleted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-21, 39, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) fall within at least one of the four categories of patent eligible subject matter: a process, MPEP 2106.03.
Step (a) , claim 1, tells a doctor to measure the binding levels of at least 2 genetic markers (genes) from among 22 genes in a sample, using multiple antibodies as probes by any conventional step. 
Steps (b) is directed to a judicial exception because of “detecting” the complex formed in step (a) wherein the value generated corresponds to the expression level of each gene (marker).  However, the step is deemed a mental process, Gottschalk v. Benson, 409 U.S. 63, 175 U.S.P.Q. 673 (1972).  MPEP 2106.04(a)(2)(III).
In claims 4-11, embodiments of step (a) are claimed: at least 2 genes are chosen from 16 genes (claim 4), from 5 genes (claim 5), from 6 genes (claim 6), or from 9 genes, claims 7-11. 
Claim 12 is drawn to embodiment of the probe: antibody, while claim 13 is drawn to using flow cytometry procedure and in claims 14-15, expected outcome of flow cytometry or inherent property of the complex are claimed. Additional agent is added to the sample (claim 16) and in claims 17-18, embodiments of the sample are claimed. In claims 19-20, the subject presents with AML. In claim 21, the expression level of at least one gene from table 2 or table 3 is further measured. Claim 39, is drawn to a kit for performing steps (a) and (b).
Do the claims integrate the judicial exception into a practical application? A proper practical application is “applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, MPEP 2106.04(d)(2).  In the instant, the claims fail to go beyond step (b). Therefore, the claims fail to disclose a proper practical application.
Looking at the claims as a whole, do they “amount to significantly more than routine and conventional steps”? 
The claims as a whole take precedence in clinical immunology (e.g. blood banking) wherein genetic markers on blood cells are reacted with multiple antibodies to detect the expression levels and identifying the subject’s blood group, blood type, etc. 
In the instant, the claims recited naturally occurring correlations: the relationship between genes and their expression levels using antibody as probes. Contacting, step (a), and detecting, step (b) are conventional steps.  Step (b) tells one of ordinary skill in the art to measure expression levels of the genes, through any known means or applicable procedures, e.g. immunochemistry, flow cytometry, visual examination of the complex, etc. The expression levels may also be read from the subject’s medical record. Because methods for making such determinations were well known in the art, these steps simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activity is normally not sufficient to transform an unpatentable law of nature or natural phenomena into a patent-eligible application of such a law. Mayo, 566 US 66; USPQ2d 1961, (2012), citing Parker v. Flook, 437 US 584 (1978).  
In step (b) the genetic expression level is assessed by flow cytometry fluorescence intensity of the complex (claims 13-15). The step is deemed a mental exercise under the US patent practice. Therefore, the combination of steps (a) and (b) adds nothing to the laws of nature or natural phenomena that is not already present when the steps are considered separately. Mayo, supra. 
Simply appending conventional steps, specified at a high level of generality, [***326]to laws of nature or natural phenomena, cannot make those laws or phenomena, patentable. Mayo, supra, Bilski v. Kappos, 561 US 593; USPQ2d 1001 (2010). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The agents are non-limiting because the claims embraced all “agent[s] that permeabilizes a cell membrane”, known today and those that may be discovered in the future. While -200C methanol, formaldehyde and glutaraldehyde are known in the art, not all the agents, embraced by the claim are known or disclosed in the specification. Also, how to make all the agents embraced by the claim, are not disclosed in the specification. 
There is no evidence in the specification that established correlation between the specification enabling disclosure and the claim. See Ex parte Mass, 9 USPQ2d 1746, (1987).   
To ascertain the agents in claim 16, one must read the specification and other external sources into the claim contrary to several precedent decisions by the US courts.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1, 4-12, 14-21, 39, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to all the procedures of “detecting” known today and those that may be discovered in the future.  Hence, the claims are indefinite. By deleting the claims the rejection would be overcome.
Claim 16, is drawn to all “agent[s] that permeabilize a cell membrane”, known today and those that may be discovered in the future. Therefore, it is indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-21, 39, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al., US 2017/0087190 A1 (effective filed date 8/21/13), in view of Rhodes, WO2011/068839 A1. 
Applicant claims a method for measuring the binding levels of at least 2 markers (genes) from among 22 genes in a sample using multiple probes, comprising contacting the sample with a plurality of probes, wherein each probe binds to a specific gene and detecting the expression level of each gene. 
In preferred embodiments, at least 2 genes are chosen from 16 genes (claim 4), from 5 genes (claims 5, 7-11), from 6 genes (claim 6), or from 9 genes (claims 7-11). The probe is antibody (claim 12), while flow cytometry is the procedure in claim 13 and in claims 14-15, expected outcome of flow cytometry or inherent property of the complex are claimed. Permeabilizing agent is added to the sample (claim 16) and the sample is blood cells, bone marrow and/or cellular products (claims 17-18). In claims 19-20, the subject presents with AML. In claim 21, the expression level of at least one gene from table 2 or table 3 is further measured. Claim 39, is drawn to a kit for performing the assay.  
 Determination of the scope and content of the prior art (MPEP 2141.01 
Walker et al., teach a method for measuring the binding levels of individual gene from among multiple population of genes in a sample using array of multiple probes, comprising contacting the sample with a plurality of probes, wherein each probe binds to specific marker (gene) and detecting the expression level of each gene [0088]-[0093]. The probes are antibodies specific for each gene [0091], [0143]-[0144] and the procedure is flow cytometry [0097], [0148]. Permeabilizing agent may be added to the sample [0084], and the sample is stem cells (bone marrow cells, blood cells), embryonic cells, body tissue cells or cultured cells (cellular products) [0134]-[0137], [0141]-[0143]. The assay signal is activated fluorescence [0131]. Some of the instantly claimed genes are disclosed by the prior art, tables 2-4. The prior art also disclosed one of ordinary skill should be able to make changes to the invention [0168]. The kit is inherent in the disclosure because government regulation requires the reagents be in a kit with instruction how to safely use it. See also the entire document.
Rhodes, teaches a system for classifying cancer patients as belonging to one or more modules of cancer including leukemia, lymphoma and myeloma (pp. 126-127, 280-281).   The modules are for classifying patients into different prognostic class: risk, recurrence, response or lack thereof to treatment. There are 15 modules, each contains co-expressed gene members having patterns or unique patterns for classifying cancer. A biological sample which has a pattern of gene expression consistent with one or more modules indicates the patient belongs in that modules, [0004]-[0006].
Any appropriate method can be used to randomly select genes from any modules by following prescribed selection factors. Examples of factors for the selection are: the modules to select from, how many genes to select from a module, available probes or primer, ease of testing method (e.g. microarray, PCR, etc.), the type of cancer, the reason for the assay, etc. Gene members with high to low ranks for a particular cancer or associated mechanisms may be selected with respect to diagnosis, prognosis and expected outcome [0020]. Various processes for making the selection, normalization and cancer classifications are disclosed, [0021-[0060]. The instantly claimed genes are disclosed in the modules. For example, see pages 43, 49-52, 54, 56, 77, 94, 96, 99. See also the entire document. 
Rhodes, teaches the invention is also useful for predicting the sensitivity of cancer to drugs, e.g. sensitivity to translation inhibitors. Sensitivity can be confirmed by in vitro or in vivo experiments or by retroactive studies of cancer samples from subjects treated with known class of drugs, [0087].
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Walker et al., is that while some genes are common to both inventions not all the genes by applicant are disclosed by the prior art.
The difference between the instant invention and Rhodes is that applicant selected at least 2 genes from the modules by the prior art.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings by the prior arts, well-known knowledge of conventional techniques for selecting genes from a pool of genes. The motivation is also from the problem applicant wanted to solve: applicant wanted to avoid the prior arts.
The instantly claimed genes, including tables 2-3 and their corresponding antibodies are known commercial products available from vendors, such as, Bio-Techne, Minneapolis, MN and  MyBioScience, San Diego, CA. They are sold in kits with instructions how to use them and applications thereof. 
Rhodes teaches genes can be randomly selected from any modules by any appropriate method by following prescribed selection factors. Examples of the selection factors are: the modules to select from, how many genes to select from a module, available probes or primer, ease of testing method (e.g. fluorescence flow cytometry, microarray, PCR, etc.), the type of cancer, the reason for the assay, etc. Gene members with high to low ranks for a particular cancer or associated mechanisms may be selected with respect to diagnosis, prognosis and expected outcome [0020]. Various processes for making the selection, normalization and cancer classifications are disclosed, [0021-[0060]. The instantly claimed genes are disclosed in the modules by Rhodes. For example, see pages 43, 49-52, 54, 56, 77, 94, 96, 99. 
Having known these, one of ordinary skill would have known how to make the selection and be motivated to select any number of genes from the modules by Rhoades and use the method by Walker by et al., to determine their expression levels at the time the invention was made with reasonable expectation of success. Applicant did as suggested by the prior arts, particularly Rhodes.  The selected genes is an obvious modification available for the preference of an artisan. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to use conventional techniques by Rhoades to make the selection of the instantly claimed genes from the modules by Rhoades. It is not beyond ordinary skill to determine their expression levels using the conventional technique by Walker et al. Such are deemed inventions of reasoning not of creativity, KSR, supra.
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. The instantly claimed genes, the genes in tables 2-3 and their corresponding antibodies are known commercial products. How to select gene modules and how to determine their expression levels are disclosed by the prior arts or well-known in the art. Applicant has done no more than combine separate but well-known inventions. While the combination may perform a useful function it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR. 
Patent for the combination of known elements wherein their functions remain the same withdraws “what is already known into field of its monopoly and diminishes resources available to skilled men”. Sakraida v. Ag. Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining them because the prior arts and the invention are in the same field of endeavor, Wyers, supra.  The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         June 1, 2022